--------------------------------------------------------------------------------

Exhibit 10.13C
 
AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT (this “Amendment”) is dated December 31, 2008, between
Theragenics Corporation, a Delaware corporation (the “Company”), and Michael
O’Bannon (the “Employee”).


INTRODUCTION
 
The Company and the Employee are parties to that certain Employment Agreement
dated January 1, 2000, as amended (the “Employment Agreement”).  The parties
hereto now desire to amend the Employment Agreement to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).
 
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereby agree to amend the Employment Agreement as follows:
 
1.    By adding the following new Section 1(r):
 
“ ‘Termination of employment’ and similar terms refer solely to a ‘separation
from service’ within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended and regulations issued thereunder.”
 
2.    By deleting the last two sentences of Section 4(e) and inserting in lieu
thereof the following:
 
“Payments under this Section 4(e) shall be paid in substantially equal
installments no less frequently than monthly over the one year from the date of
termination, except that payments shall commence within sixty (60) days
following termination of employment and the first payment shall include all
payments accrued up to the date of payment.  Notwithstanding the foregoing, if
the Employee is a ‘specified employee’ within the meaning of Code Section 409A,
then to the extent the payment of severance hereunder would cause the Employee
to incur tax under Code Section 409A, payment shall be delayed until six (6)
months after the Employee’s termination of employment, at which time the
Employee shall be paid a lump sum equal to what otherwise would have been the
first six months’ of such payments, and thereafter payment of the unpaid balance
shall continue in what otherwise would have been the original payment schedule
for such unpaid balance.  All payments under this Section that are made after
the date that they would be paid if the Employee had continued employment shall
be increased by interest from such date to the date of payment at the applicable
federal rate under Code Section 1274(d).”


3.    By deleting the last two sentences of Section 4(f) and inserting in lieu
thereof the following:
 
“Payments under this Section 4(f) shall be paid in substantially equal
installments no less frequently than monthly over the two years from the date of
termination, except that payments shall commence within sixty (60) days
following termination of employment and the first payment shall include all
payments accrued up to the date of payment.  Notwithstanding the foregoing, if
the Employee is a ‘specified employee’ within the meaning of Code Section 409A,
then to the extent the payment of severance hereunder would cause the Employee
to incur tax under Code Section 409A, payment shall be delayed until six (6)
months after the Employee’s termination of employment, at which time the
Employee shall be paid a lump sum equal to what otherwise would have been the
first six months’ of such payments, and thereafter payment of the unpaid balance
shall continue in what otherwise would have been the original payment schedule
for such unpaid balance.  All payments under this Section that are made after
the date that they would be paid if the Employee had continued employment shall
be increased by interest from such date to the date of payment at the applicable
federal rate under Code Section 1274(d).”


1

--------------------------------------------------------------------------------


 
4.    By adding the following to the end of Section 4(g):
 
“The Company shall provide the release agreement to Employee in sufficient time
so that if Employee timely executes and returns the release agreement to the
Company, the revocation period shall expire before the date that severance
payments are required to commence.”


5.    By adding the following new Section 4(h):


“For purposes of Code Section 409A, the entitlement to the series of installment
payments set forth in Sections 4(e) and 4(f) shall be treated as the right to a
series of separate payments, and shall not be treated as the entitlement to a
single payment.”


Except as specifically amended hereby, the Employment Agreement shall remain in
full force and effect as prior to this Amendment.


IN WITNESS WHEREOF, the Company and the Employee have executed this Amendment
effective as of the date first above written.
 

 
THE COMPANY:
     
THERAGENICS CORPORATION
         
By:  /s/ Bruce W. Smith
     
Title:  Secretary
         
THE EMPLOYEE
     
/s/ Michael O’Bannon
 
Michael O’Bannon

 
 
 
2